Citation Nr: 0421022	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-15 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to September 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
RO that, in part, denied a claim of entitlement to service 
connection for allergies.  The veteran was notified of this 
action by a letter in May 2001.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) in March 2004.  

Besides the issue listed above, the issue of entitlement to a 
higher initial evaluation for service-connected hypertension 
was developed for appellate review.  When the veteran 
testified before the undersigned VLJ in March 2004, he 
expressed his desire to withdraw the claim.  Consequently, 
the Board finds that the issue has been withdrawn and is no 
longer before the Board.  38 C.F.R. §§ 20.200, 20.202, 20.204 
(2003).

The Board lastly notes that, at the veteran's March 2004 
Board hearing, the veteran's representative raised the issue 
of entitlement to service connection for chronic sinusitis.  
This issue is referred to the RO for appropriate action.


REMAND

Review of the claims file does not reflect that the veteran 
has been properly advised-relative to his claim of service 
connection for allergies - in accordance with the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  On November 9, 2000, the President signed into law 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  This law and its implementing 
regulations require that certain notifications be made with 
respect to a claim for VA benefits.  38 C.F.R. § 3.159 
(2003).  

The implementing regulations are applicable to all claims 
filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Decisions by the United States Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio, 16 
Vet. App. at 183.  It cannot be said, in this case, that VA 
has satisfied its duty to notify the veteran of what is 
needed to substantiate the claim of service connection for 
allergies, particularly the information or evidence required 
of the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  In this regard, a remand 
is required to provide notice in accordance with the VCAA.  

Moreover, the Board finds that further development of the 
medical opinion evidence is appropriate.  This is so because, 
despite acquiring a VA examination in July 2002, the 
examination report is inadequate as it lacks a medical nexus 
opinion as to the medical probabilities that any currently 
diagnosed chronic disease of allergic etiology is related to 
military service.  Therefore, to satisfy VA's duty to assist 
the veteran in developing facts pertinent to the claim of 
service connection, a new examination is necessary to better 
evaluate the veteran's claim of service connection for 
allergies.  Given the absence in the record of a medical 
nexus opinion, the Board finds that a remand is required to 
obtain one.  38 C.F.R. § 19.9 (2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran 
should be specifically told of what 
is yet required of him to 
substantiate his claim of service 
connection for allergies, and of the 
information or evidence that VA will 
yet obtain with respect to his 
claim.  38 C.F.R. § 3.159 (2003).  
He should be specifically informed 
that he should submit any evidence 
in his possession that pertains to 
the claim on appeal.  Id.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers where he has received 
treatment for his allergies that is 
not already of record.  The RO 
should ensure that all pertinent 
records of private or VA treatment 
are procured for review.  The RO 
should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2003).  If records sought 
are not obtained, the RO should 
notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
He should be given opportunity to 
provide the records.

3.  The RO should arrange for a VA 
ear, nose and throat examination to 
determine whether the veteran has 
any chronic disease of allergic 
etiology attributable to his period 
of military service.  The claims 
file, along with all additional 
evidence obtained pursuant to the 
instructions above, must be made 
available to and reviewed by the 
examiner.  

The examiner should determine 
the nature and etiology of any 
currently diagnosed chronic 
disease of allergic etiology.  
The examiner should determine 
the correct diagnosis(es), 
determine whether such disease 
is in fact chronic, or whether 
the veteran's difficulties are 
seasonal or subside on the 
absence or removal of 
allergens.  The examiner should 
further provide an opinion as 
to the medical probabilities 
that any current chronic 
allergies or disease of 
allergic etiology originated 
in, or is otherwise traceable 
to, military service.  If the 
examiner provides an opinion 
that is contrary to one already 
of record, the examiner should 
point to specific findings 
and/or medical authority to 
explain why his or her opinion 
differs from the opinion(s) 
already of record.  

4.  The RO should ensure that the 
examination report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

6.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA, the RO should re-adjudicate 
the claim.  If the benefit sought is 
denied, a supplemental statement of 
the case (SSOC) should be issued.  
Additionally, if the veteran does 
not appear for the scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. 
§ 3.655 (2003).  The SSOC should 
contain, among other things, a 
summary of the evidence received 
since the last SSOC was issued in 
July 2003.  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

